Citation Nr: 0814581	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a 
pulmonary/respiratory disability, claimed as pulmonary artery 
hypertension with atresia of the right pulmonary artery.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
February 1960, and subsequent service as a member of the 
United States Air Force Reserves from 1976 until his 
retirement in 1998.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision in which the 
RO denied, inter alia, service connection for a left leg 
condition, gastroesophageal reflux disease (GERD), sinusitis, 
pulmonary artery hypertension with atresia of the right 
pulmonary, and a TDIU.  The veteran filed a notice of 
disagreement (NOD) in August 2005 specific to those five 
matters, and requested a hearing before a Decision Review 
Officer (DRO).  An October 2005 report of contact (ROC), 
signed by the veteran's representative, on behalf of the 
veteran, reflects that, among other things, the veteran 
wished to withdraw his claims for service connection for a 
left leg condition, GERD, and sinusitis.  The October 2005 
ROC also reflects that the veteran withdrew his prior request 
for a DRO hearing.  The RO issued a statement of the case 
(SOC) in January 2006 addressing the remaining claim for 
service connection for pulmonary artery hypertension and the 
claim for a  TDIU.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
January 2006; in that document, he requested a Board hearing 
at the RO (Travel Board hearing).
By a May 2007 letter, the  veteran was notified of a  Travel 
Board hearing scheduled for June 14, 2007; however, the 
veteran failed to appear on the scheduled hearing date, and 
no  further communication was received from the appellant 
regarding the hearing request or his failure to appear.  
In view of the record, and to give the veteran every 
consideration in connection with the current claim for 
service connection, the Board has recharacterized that claim 
for service connection for pulmonary artery hypertension on 
appeal as set forth on the title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

After review of the claims file, the Board finds that further 
RO action on the claim for service connection is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

The record indicates that the veteran's service treatment 
records (STRs) from his period of active duty were likely 
destroyed in a fire at the NPRC in 1973,.  The Board is aware 
that in such a situation it has a heightened duty to assist 
the appellant in development of his claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In September 2004, 
the veteran was provided notice of alternative documents that 
may be substituted for STRs pursuant to the VA Adjudication 
Procedure Manual, Manual M21-1, Part III, paragraph 4.25(c) 
and 4.29 (Oct. 6, 1993).  

With respect to the veteran's Air Force Reserve service, 
after his period of active duty service, the applicable legal 
authority permits service connection only for a disability 
resulting from disease or injury incurred in or aggravated 
coincident with ACDUTRA, or for disability resulting from 
injury during INACDUTRA.  See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2007).

The veteran asserts that the respiratory/pulmonary 
abnormality noted on his June 1976 Air Force Reserve entrance 
examination (and contemporaneous x-rays) worsened as a result 
of his service in the Air Force Reserve.

Initially, the Board points out that only selected STRs on 
microfiche obtained from the National Personnel Records 
Center and furnished by the veteran have been associated with 
the claims file.  In this regard, the report of a June 1976 
Air Force enlistment examination shows that the veteran's 
lungs were evaluated as clinically abnormal.  After reviewing 
the veteran's 1976 chest x-ray, the veteran's private 
physician, W.M. Boomer, M.D.opined, in a May 2004 letter, 
that the veteran's pulmonary artery atresia appeared to be 
evident at that time, and it showed similar changes in his 
pulmonary artery that he has at the present.  Subsequent 
medical records show that the veteran is currently diagnosed 
with obstructive sleep apnea, chronic obstructive pulmonary 
disease (COPD), and shortness of breath, in addition to 
pulmonary artery atresia. 

In a July 2004 letter, the veteran stated he had obtained a 
copy of his medical records from the 507 TAC Hospital Group, 
at Tinker AFB, Oklahoma.  By an August 2004 letter, the RO 
informed the veteran that the service department had been 
unable to locate his STRs, and requested the veteran to take 
his copies to his nearest VARO who would then copy his STRs 
free of charge for him to submit for consideration with his 
claim.  A second request was made to the veteran a few months 
later; however, no additional STRs have been received from 
the veteran.
On remand, the veteran should be afforded another opportunity 
to submit all STRs (or copies thereof) in his possession.  
 
The Board is aware of the veteran's concern that he only has 
one copy of his STRs, as stated in his July 2004 letter.  
However, the Board must emphasize to the veteran that the 
duty to assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support his claims, 38 U.S.C.A. § 5107(a), and he cannot 
passively wait for assistance in circumstances where he 
should have information that is essential in obtaining the 
putative evidence (see Wood, 1 Vet. App. at 193).  Therefore, 
on remand, the veteran will be afforded another chance to 
provide information that could aid in substantiating his 
claim for service connection (e.g. to include submitting 
copies of his STRs from his period of active duty and his 
service as a member in the Air Force Reserve), and the Board 
encourages him to take full advantage of this opportunity.

In addition, the Board notes that the claims file does not 
reflect that the periods during which the veteran served on 
ACDUTRA or INACDUTRA while a member of the Air Force Reserve 
has been verified.  Given the governing legal authority, set 
forth above, a remand is also indicated for the RO to 
undertake appropriate action to verify all of the veteran's 
periods of ACDUTRA and INACDUTRA.  Only service department 
records can establish if and when a person was serving on 
active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).

The Board also finds that, given the veteran's assertions and 
the medical evidence noted above, the  RO should obtain a 
medical opinion that specifically addresses the medical 
relationship, if any, between the veteran's currently 
diagnosed pulmonary/respiratory disabilities and his military 
service.  See 38 U.S.C.A. § 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo VA 
pulmonary examination, by an appropriate physician, at a VA 
facility.  The veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the original claim for service 
connection (as the claim will be adjudicated on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should notify the veteran of what is needed to support the 
claim for service connection. The RO should also invite the 
veteran to submit all pertinent evidence in his possession 
(not previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection.

The Board further points out that, as any decision with 
respect to the aforementioned claim for service connection 
for a pulmonary/respiratory disability may affect the 
veteran's TDIU claim, the claim for a TDIU is inextricably 
intertwined with the claim for service connection.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As both claims should be considered together, 
it follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should contact the NPRC, the 
Department of the Air Force and any other 
appropriate source(s) to verify the 
veteran's service, including all periods 
of active duty, ACDUTRA, and INACDUTRA.

In addition, the RO should exhaust all 
efforts to obtain the veteran's complete 
service treatment records from his Air 
Force Reserve service, to include 
contacting the 507 TAC Hospital Group, at 
Tinker AFB, Oklahoma, as necessary.

In requesting this information, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  The RO is reminded that it 
should continue efforts to procure the 
relevant records relating to the 
veteran's Reserve service until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should, through VCAA-compliant 
notice, furnish to the veteran and his 
representative, a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to his claim for service connection.  The 
RO's letter should clearly explain what 
is needed to establish the claim for 
service connection.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record 
(to particularly include copies of his 
STRs from his period of active duty and 
his service as a member in the Air Force 
Reserve.  The RO should also ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly, assignment of disability 
ratings and effective dates, as 
appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one- year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA pulmonary examination, by an 
appropriate physician, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should clearly identify all 
current pulmonary/respiratory 
disability(ies).  With respect to each 
diagnosed pulmonary/respiratory 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater  probability) that 
such disability was incurred in or 
aggravated by (a) disease or injury 
during active duty or a period of active 
duty for training during Air Force 
Reserve service; or (b) injury during a 
period of inactive duty training during 
Air Force Reserve service.  

In rendering the requested opinion, the 
physician should specifically consider 
and discuss the veteran's service records 
(to include report of June 1976 entrance 
examination for Air Force reserve 
service), Dr, Boomer's May 2004 opinion, 
any pertinent post-service occupational 
exposure and the veteran's smoking 
history.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



